     Case 2:19-cv-09616 Document 1 Filed 11/08/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Luis Villegas,                           Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13          v.                                   Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14      Ora Properties, LLC, a California        Act; Unruh Civil Rights Act
        Limited Liability Company;
15      Valmor LLC, a California Limited
        Liability Company; and Does 1-10,
16
                  Defendants.
17
18
            Plaintiff Luis Villegas complains of Ora Properties, LLC, a California
19
      Limited Liability Company; Valmor LLC, a California Limited Liability
20
      Company; and Does 1-10 (“Defendants”), and alleges as follows:
21
22      PARTIES:
23
        1. Plaintiff is a California resident with physical disabilities. He is a
24
      paraplegic who cannot walk and who uses a wheelchair for mobility.
25      2. Defendant Ora Properties, LLC owned the real property located at or
26
      about 1001 W. Carson Street, Torrance, California, in June 2019.
27
        3. Defendant Ora Properties, LLC owns the real property located at or
28    about 1001 W. Carson Street, Torrance, California, currently.


                                            1

      Complaint
     Case 2:19-cv-09616 Document 1 Filed 11/08/19 Page 2 of 7 Page ID #:2




 1      4. Defendant Valmor LLC owned Fatburger located at or about 1001 W.
 2    Carson Street, Torrance, California, in June 2019.
 3      5. Defendant Valmor LLC owns Fatburger (“Restaurant”) located at or
 4    about 1001 W. Carson Street, Torrance, California, currently.
 5      6. Plaintiff does not know the true names of Defendants, their business
 6    capacities, their ownership connection to the property and business, or their
 7    relative responsibilities in causing the access violations herein complained of,
 8    and alleges a joint venture and common enterprise by all such Defendants.
 9    Plaintiff is informed and believes that each of the Defendants herein,
10    including Does 1 through 10, inclusive, is responsible in some capacity for the
11    events herein alleged, or is a necessary party for obtaining appropriate relief.
12    Plaintiff will seek leave to amend when the true names, capacities,
13    connections, and responsibilities of the Defendants and Does 1 through 10,
14    inclusive, are ascertained.
15
16      JURISDICTION & VENUE:
17      7. The Court has subject matter jurisdiction over the action pursuant to 28
18    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20      8. Pursuant to supplemental jurisdiction, an attendant and related cause
21    of action, arising from the same nucleus of operative facts and arising out of
22    the same transactions, is also brought under California’s Unruh Civil Rights
23    Act, which act expressly incorporates the Americans with Disabilities Act.
24      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25    founded on the fact that the real property which is the subject of this action is
26    located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                                2

      Complaint
     Case 2:19-cv-09616 Document 1 Filed 11/08/19 Page 3 of 7 Page ID #:3




 1      FACTUAL ALLEGATIONS:
 2      10. Plaintiff went to the Restaurant in June 2019 with the intention to avail
 3    himself of its goods and to assess the business for compliance with the
 4    disability access laws.
 5      11. The Restaurant is a facility open to the public, a place of public
 6    accommodation, and a business establishment.
 7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8    to provide accessible paths of travel from exterior site arrival points onto the
 9    property and to the entrance of the Restaurant.
10      13. On information and belief, the defendants currently fail to provide
11    accessible paths of travel from exterior site arrival points onto the property and
12    to the entrance of the Restaurant.
13      14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
14    provide accessible dining surfaces.
15      15. On information and belief, the defendants currently fail to provide
16    accessible dining surfaces.
17      16. Finally, on the date of the plaintiff’s visit, the defendants failed to
18    provide accessible ramps.
19      17. On information and belief, the defendants currently fail to provide
20    accessible ramps.
21      18. Plaintiff personally encountered these barriers.
22      19. By failing to provide accessible facilities, the defendants denied the
23    plaintiff full and equal access.
24      20. The failure to provide accessible facilities created difficulty and
25    discomfort for the Plaintiff.
26      21. The defendants have failed to maintain in working and useable
27    conditions those features required to provide ready access to persons with
28    disabilities.


                                              3

      Complaint
     Case 2:19-cv-09616 Document 1 Filed 11/08/19 Page 4 of 7 Page ID #:4




 1      22. The barriers identified above are easily removed without much
 2    difficulty or expense. They are the types of barriers identified by the
 3    Department of Justice as presumably readily achievable to remove and, in fact,
 4    these barriers are readily achievable to remove. Moreover, there are numerous
 5    alternative accommodations that could be made to provide a greater level of
 6    access if complete removal were not achievable.
 7      23. Plaintiff will return to the Restaurant to avail himself of its goods and to
 8    determine compliance with the disability access laws once it is represented to
 9    him that the Restaurant and its facilities are accessible. Plaintiff is currently
10    deterred from doing so because of his knowledge of the existing barriers and
11    his uncertainty about the existence of yet other barriers on the site. If the
12    barriers are not removed, the plaintiff will face unlawful and discriminatory
13    barriers again.
14      24. Given the obvious and blatant nature of the barriers and violations
15    alleged herein, the plaintiff alleges, on information and belief, that there are
16    other violations and barriers on the site that relate to his disability. Plaintiff will
17    amend the complaint, to provide proper notice regarding the scope of this
18    lawsuit, once he conducts a site inspection. However, please be on notice that
19    the plaintiff seeks to have all barriers related to his disability remedied. See
20    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21    encounters one barrier at a site, he can sue to have all barriers that relate to his
22    disability removed regardless of whether he personally encountered them).
23
24    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26    Defendants.) (42 U.S.C. section 12101, et seq.)
27      25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28    again herein, the allegations contained in all prior paragraphs of this


                                                4

      Complaint
     Case 2:19-cv-09616 Document 1 Filed 11/08/19 Page 5 of 7 Page ID #:5




 1    complaint.
 2      26. Under the ADA, it is an act of discrimination to fail to ensure that the
 3    privileges, advantages, accommodations, facilities, goods and services of any
 4    place of public accommodation is offered on a full and equal basis by anyone
 5    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6    § 12182(a). Discrimination is defined, inter alia, as follows:
 7             a. A failure to make reasonable modifications in policies, practices,
 8                 or procedures, when such modifications are necessary to afford
 9                 goods,    services,    facilities,   privileges,    advantages,   or
10                 accommodations to individuals with disabilities, unless the
11                 accommodation would work a fundamental alteration of those
12                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13             b. A failure to remove architectural barriers where such removal is
14                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                 defined by reference to the ADA Standards.
16             c. A failure to make alterations in such a manner that, to the
17                 maximum extent feasible, the altered portions of the facility are
18                 readily accessible to and usable by individuals with disabilities,
19                 including individuals who use wheelchairs or to ensure that, to the
20                 maximum extent feasible, the path of travel to the altered area and
21                 the bathrooms, telephones, and drinking fountains serving the
22                 altered area, are readily accessible to and usable by individuals
23                 with disabilities. 42 U.S.C. § 12183(a)(2).
24      27. When a business provides paths of travel, it must provide accessible
25    paths of travel.
26      28. Here, accessible paths of travel have not been provided.
27      29. When a business provides ramps, it must provide accessible ramps.
28      30. Here, accessible ramps have not been provided.


                                              5

      Complaint
     Case 2:19-cv-09616 Document 1 Filed 11/08/19 Page 6 of 7 Page ID #:6




 1      31. When a business provides facilities such as dining surfaces, it must
 2    provide accessible dining surfaces.
 3      32. Here, accessible dining surfaces have not been provided.
 4      33. The Safe Harbor provisions of the 2010 Standards are not applicable
 5    here because the conditions challenged in this lawsuit do not comply with the
 6    1991 Standards.
 7      34. A public accommodation must maintain in operable working condition
 8    those features of its facilities and equipment that are required to be readily
 9    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
10      35. Here, the failure to ensure that the accessible facilities were available
11    and ready to be used by the plaintiff is a violation of the law.
12
13    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
14    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
15    Code § 51-53.)
16      36. Plaintiff repleads and incorporates by reference, as if fully set forth
17    again herein, the allegations contained in all prior paragraphs of this
18    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
19    that persons with disabilities are entitled to full and equal accommodations,
20    advantages, facilities, privileges, or services in all business establishment of
21    every kind whatsoever within the jurisdiction of the State of California. Cal.
22    Civ. Code §51(b).
23      37. The Unruh Act provides that a violation of the ADA is a violation of the
24    Unruh Act. Cal. Civ. Code, § 51(f).
25      38. Defendants’ acts and omissions, as herein alleged, have violated the
26    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
27    rights to full and equal use of the accommodations, advantages, facilities,
28    privileges, or services offered.


                                               6

      Complaint
     Case 2:19-cv-09616 Document 1 Filed 11/08/19 Page 7 of 7 Page ID #:7




 1       39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 2    discomfort or embarrassment for the plaintiff, the defendants are also each
 3    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 4    (c).)
 5
 6              PRAYER:
 7              Wherefore, Plaintiff prays that this Court award damages and provide
 8    relief as follows:
 9            1. For injunctive relief, compelling Defendants to comply with the
10    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
11    plaintiff is not invoking section 55 of the California Civil Code and is not
12    seeking injunctive relief under the Disabled Persons Act at all.
13            2. Damages under the Unruh Civil Rights Act, which provides for actual
14    damages and a statutory minimum of $4,000 for each offense.
15            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
18    Dated: November 5, 2019              CENTER FOR DISABILITY ACCESS
19
20                                         By:
21
                                           ____________________________________
22
                                                  Russell Handy, Esq.
23                                                Attorney for plaintiff

24
25
26
27
28


                                                 7

      Complaint
